Citation Nr: 0034099	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-17 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of a 
fracture of the sesamoid bone of the left great toe, prior to 
September 22, 1995.

2.  Entitlement to an increased rating for residuals of a 
fracture of the sesamoid bone of the left great toe, 
currently evaluated as 10 percent disabling.

3. Entitlement to a compensable evaluation for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 until his 
retirement in August 1977.

By rating decision dated May 1996, the Regional Office (RO) 
found that its failure to grant service connection for 
residuals of a fracture of the sesamoid bone in the left 
great toe in an October 1984 rating action constituted clear 
and unmistakable error.  Accordingly, service connection was 
granted for this disability, and a noncompensable evaluation 
assigned, effective February 1984, the date of the veteran's 
initial claim for service connection.  In addition, the RO, 
in May 1996, denied the veteran's claim for an increased 
rating for tinea versicolor.  The veteran disagreed with the 
evaluations assigned for these service-connected 
disabilities.  Subsequently, based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in November 1996, the RO, 
in a rating action in April 1997, assigned a 10 percent 
evaluation for residuals of a fracture of the sesamoid bone 
of the left great toe, effective September 22, 1995.

This case was previously before the Board in December 1999, 
at which time it was remanded for additional development of 
the record.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

In a May 2000 rating decision, the RO denied service 
connection for a number of disabilities.  The following 
month, the veteran submitted VA Form 9, and indicated that he 
was appealing the denial of service connection for 
bunionectomy of the right foot and degenerative joint disease 
of the shoulders, as well as the claim for an increased 
rating for a right ankle disability.  In fact, this was a 
notice of disagreement with the May 2000 determination.  The 
RO subsequently issued a supplemental statement of the case 
in July 2000, and this included the issues of entitlement to 
service connection for bunionectomy of the right foot on a 
secondary basis and for generalized degenerative joint 
disease, including the shoulders, as well as entitlement to 
an increased rating for a right ankle disability.  Since the 
veteran has not submitted a substantive appeal with respect 
to these issues, this decision will be limited to the issues 
noted on the cover page.


FINDINGS OF FACT

The veteran's skin condition is present on his hands, and 
thus, involves an exposed area.


CONCLUSION OF LAW

A rating of 10 percent for tinea versicolor is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A report of medical history in June 1977, in conjunction with 
the retirement examination, shows that the veteran related a 
history of skin disease.  It was indicated that this referred 
to recurrent fungus on his chest and back, generally in the 
summer.  It was noted that it had been treated successfully 
with Selsun.  A clinical evaluation of the skin on the 
retirement examination was normal.  

The veteran was afforded a general medical examination by the 
VA in June 1984.  He had complaints concerning a rash around 
his neck and shoulder.  An examination revealed lesions that 
were whitish, round, flat and pinpoint.  The lesions spread 
in hot weather and became scaly.  The pertinent diagnosis was 
tinea versicolor.

Based on the evidence summarized above, the RO, by rating 
action in October 1984, granted service connection for tinea 
versicolor.  A noncompensable evaluation was assigned. 

On VA general medical examination in November 1995, the 
veteran stated that his skin condition primarily affected his 
hands, neck and back.  It had previously responded very well 
to Selsun therapy.  An examination showed no lesions 
suspicious for malignancy.  The diagnosis was tinea 
versicolor.  The examiner commented that the veteran's 
symptoms were mild and had responded to previous therapy.  He 
added that it should not represent any significant problem 
with employability.

VA outpatient treatment records disclose that the veteran was 
seen in June 1996 for a fungus on his hands and "privates."  
This had been present for three months.  An examination 
revealed dry, scaly skin of both hands.  There was redness 
and itching of both the groin and scrotum.  The assessment 
was dermatitis.  He complained of a rash between his legs of 
three weeks duration in October 1996.  It was noted that this 
was a recurrent problem.  An examination showed a 
hyperpigmented excoriated perineal and perianal rash as well 
as an inguinal rash.  The assessment was tinea cruris.  The 
veteran reported intense itching in his groin in May 1997.  
Plaques were noted in the inguinal folds and buttocks.  
Dermatophytosis was noted in 1997 and 1998.  

A VA dermatology examination was conducted in April 2000.  
The examiner noted that the claims folder was reviewed.  The 
veteran stated that he has had problems since service with 
his hands chronically scaling during certain times of the 
year, as well as a fungal foot infection and a fungal nail 
infection.  He added that the scaling of the hands was 
embarrassing and did not respond very well to topical creams.  
He related that he had been given many topicals in the past, 
including antifungals, but denied ever using any antifungal 
pills.  The veteran also maintained that he had a rash on his 
neck and scalp that came and went and was improved with 
Selsun shampoo.  It was manifested by hypopigmented spots.  

On examination, the veteran's bilateral hands had collarettes 
of scale as well as erythematous papules and scaling plaques.  
There was scaling of the feet in a moccasin distribution on 
the sole as well as maceration between the web spaces.  In 
addition, the veteran had onychodystrophy on multiple 
toenails including his right great toenail.  An examination 
of the chest, back and neck revealed several hypopigmented 
patches that were difficult to visualize.  The assessments 
were long history of tinea pedis and onychomycosis; hand 
eruption most likely tinea manuum; and history of tinea 
versicolor, although this diagnosis would be difficult to 
make today.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating will be assigned.  Diagnostic 
Code 7806.

A review of the record demonstrates that when he was examined 
by the VA in November 1995, the veteran related that his skin 
condition mainly affected his hands, neck and back.  
Following an examination, it was concluded that his symptoms 
were mild.  The most recent dermatology examination conducted 
by the VA in April 2000 established that the veteran had a 
skin condition involving the chest, back, neck, hands and 
feet.  At that time, the veteran stated that the scaling of 
the hands was quite embarrassing.  In light of the fact that 
the veteran's skin condition involves an exposed area, 
namely, his hands, the Board finds that the weight of the 
evidence supports a 10 percent evaluation.  However, since 
there is no clinical evidence that the lesions are extensive 
or result in marked disfigurement, there is no basis on which 
an even higher rating may be assigned.  


ORDER

An increased rating to 10 percent for tinea versicolor is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.  


REMAND

The veteran also asserts that an increased rating is 
warranted for residuals of a fracture of the sesamoid bone of 
the left great toe.  In this regard, the Board notes that the 
RO granted service connection for this disability in a rating 
decision in May 1996.  The veteran disagreed with the 
noncompensable evaluation that was assigned.  A 10 percent 
evaluation was ultimately assigned, effective September 22, 
1995.  After he was notified of this action, the veteran 
submitted a notice of disagreement with the rating that was 
assigned.  In a statement dated June 1997, the veteran 
appears to contend that he believed that the 10 percent 
rating should have been effective prior to September 1995.  

There is no indication in the record that the RO ever 
requested that the veteran provide information concerning his 
treatment for the left great toe prior to September 1995.  In 
addition, the Board points out that the VA orthopedic 
examination in March 2000 contained minimal findings 
concerning the left great toe.  It does not appear that the 
examination including findings concerning pain, weakness and 
fatigability.  

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Accordingly, on 
remand, the RO should ensure adherence to the new statutory 
provisions.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the fracture of 
the left great toe since 1984.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  If 
the RO is unable to obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his bilateral 
knee disabilities.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.


Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 

